EXHIBIT 10.8

 
ISDA®
International Swaps and Derivatives Association, Inc.
 
SCHEDULE
to the
2002 Master Agreement


dated as of May 28, 2010
between


SOCIÉTÉ GÉNÉRALE
 
a company incorporated
under the laws of France
(“Party A”)
and
CINEDIGM DIGITAL FUNDING I, LLC
 
a limited liability company formed
under the laws of the State of Delaware
(“Party B”)



Part 1
 
Termination Provisions
 
(a)
“Specified Entity” means in relation to Party A for the purpose of:



Section 5(a)(v):                                Not applicable
Section 5(a)(vi):                               Not applicable
Section 5(a)(vii):                              Not applicable
Section 5(b)(v):                                Not applicable


and in relation to Party B for the purpose of:


Section 5(a)(v):                                Not applicable
Section 5(a)(vi):                               Not applicable
Section 5(a)(vii):                              Not applicable
Section 5(b)(v):                                Not applicable


(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.



(c)
The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A and to
Party B; provided, however, that the words “, or becoming capable at such time
of being declared,” shall be deleted from Section 5(a)(vi)(l) and that the
following shall be added at the end of Section 5(a)(vi): “provided, however,
that notwithstanding anything in this Section 5(a)(vi), an Event of Default
shall not occur under (2) above if the failure to pay referred to in (2) is a
failure to pay caused by an error or omission of an administrative or
operational nature and funds were available to such party or any Credit Support
Provider of such Party to enable it to make the relevant


 
29

--------------------------------------------------------------------------------

 

payment when due and such payment is in fact made on or before the third Local
Business Day following notice from the other party given to such party or any
Credit Support Provider of such party of such failure to pay”.


“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement but shall exclude indebtedness in respect of deposits received in the
ordinary course of business and with respect to Party B shall include, without
limitation, reimbursement obligations in respect of letters of credit, bankers’
acceptances with third parties and capital leases.


“Threshold Amount” means with respect to Party A, an amount equal to 3% of
shareholder’s equity, and with respect to Party B, (a) USD 250,000, or the
equivalent in any other currency with respect to any default under Section
5(a)(vi)(ii) and (b) zero (0) with respect to any default under Section
5(a)(vi)(i); provided, however, that the “Threshold Amount” shall mean zero (0)
with respect to any Specified Indebtedness of Party B owed to Party A.


(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply to Party
A and Party B but if “X” is Party A, “materially weaker” shall mean that the
successor, surviving or transferee entity is an entity whose long-term,
unsecured, unsubordinated debt securities are rated “BBB+” or below by Standard
& Poor’s Corporation (“S&P”) or “Baal” or below by Moody’s Investors Service,
Inc. (“Moody’s”).



(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A or Party B.



(f)
“Termination Currency” means United States Dollars (USD).



(g)
“Additional Termination Event” provision of Section 5(b) will not apply to Party
A and will apply to Party B. The following shall constitute an Additional
Termination Event in respect of which Party B shall be the sole Affected Party:



(A)           The credit agreement dated as of May 6, 2010, among Party B, as
Borrower, Société Générale, New York Branch, as Co-Administrative Agent and
Paying Agent, General Electric Capital Corporation, as Co-Administrative Agent
and Collateral Agent and the Lenders Party thereto, as amended, supplemented or
modified from time to time (the “Credit Agreement”) or any Credit Support
Document (as hereinafter defined) is prepaid or repaid, expires, ceases to be in
full force and effect or terminates for any reason.


(B)           Party B shall fail to make one or more payments under the Credit
Agreement on the due date for such payment(s) (after giving effect to any
applicable notice requirement or grace period, if any, set forth in the Credit
Agreement).


(C)           An “Event of Default” (however described) occurs under the Credit
Agreement, resulting in an acceleration of the Obligations (as defined in the
Credit Agreement) thereunder.


(D)           Loss of pari passu status/security: unless otherwise agreed to by
Party A, at any time (a) the obligations of Party B under this Agreement are no
longer ranked pari passu with all Obligations (as defined in the Credit
Agreement) under the Credit Agreement and senior in right of payment and of
collateral security to all other Specified Indebtedness or (b) the obligations
under this Agreement are no longer secured under the Credit Agreement.



 
30

--------------------------------------------------------------------------------

 

(E)           Increase in Indebtedness: Party B shall incur, maintain or
otherwise suffer to exist any Lien (as such term is defined under the Credit
Agreement), upon or with respect to any of its property, or incur or otherwise
remain liable with respect to or responsible for any Indebtedness (as such term
is defined under the Credit Agreement) other than in accordance with the
provisions of the Credit Agreement (without regard to any amendments thereto
after the date of this Agreement).




Part 2
 
Tax Representations


(a)           Payer Representations.  For the purpose of Section 3(e) of this
Agreement:


(i)           Party A and Party B each make the following representation:


It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii)
of this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement,
except that it will not be a breach of this representation where reliance is
placed on the agreement contained in, or the accuracy or effectiveness of any
document provided by the other Party pursuant to, Section 4(a)(iii) of this
Agreement and the other party does not deliver a form or document under Section
4(a)(iii) by reason of material prejudice to its legal or commercial position.


(b)
Payee Representations.  For the purpose of Section 3(t) of this Agreement, Party
A and Party B do not make any representations.


 
31

--------------------------------------------------------------------------------

 

Part 3


Agreement to Deliver Documents
 


For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:


(a)           Tax forms, documents or certificates to be delivered are:


Party required to
deliver document
Form/Document/
Certificate
Date by which
to be delivered
     
Party A and Party B
A correct, complete and original executed United States Internal Revenue Service
Form W-8BEN, W-SECI, W-SIMY or W-9, as applicable (or any successor form) that
eliminates U.S. federal withholding and backup withholding payments under this
Agreement.
(i) Before the first Payment Date on which any such payment is made, (ii)
promptly upon reasonable demand, and (iii) promptly upon learning that any
previously-provided form has become obsolete or incorrect.



(b)           Other documents to be delivered are:


Party required to deliver document
Form/Document/
Certificate
Date by which to be
delivered
Covered by Section
3(d) Representation
       
Party A
A certificate of authority and specimen signature of the persons authorized to
execute this Agreement and each Confirmation on behalf of Party A.
Upon execution of this Agreement and thereafter upon the reasonable request of
Party B.
Yes
       
Party B
A certificate of incumbency and a certified copy of the resolutions adopted by
the Board of Directors of Party B, authorizing the execution and delivery of
this Agreement and each Confirmation and the performance by Party B of its
obligations hereunder and thereunder.
Upon execution of this Agreement and thereafter upon the reasonable request of
Party A.
Yes




 
32

--------------------------------------------------------------------------------

 




       
Party A
A certificate of authority and A copy of its most recent annual report
containing audited financial statements.
Upon execution of this Agreement and thereafter upon the reasonable request of
the other party.
Yes
       
Party B
A copy of its most recent annual report containing audited financial statements
(if such report has been produced) and an audited financial statement.
Upon the reasonable request of the other party.
Yes







Part 4


Miscellaneous


(a)           Addresses/or Notices.  For the purpose of Section 12(a) of this
Agreement:


Address for notices or communications to Party A:


(i) With respect to notices pursuant to Section 5 (other than notices under
Section 5(a)(i)) and Section 6 of the Agreement:


Tour Société Générale
92987 PARIS LA DEFENSE CEDEX
Attention: Credit Risk Management (RISQ/FIG)
SWIFT: SOGEFRPPHCM
Telex No.: 280730 Answerback: SGMAR
Telephone No.: 33 (0)1 42 14 48 08


(ii) With respect to notices pursuant to Section J3(c) of the Agreement:


Attention: Legal Department (SEGL/JUR/CIB)- Corporate and Investment Banking-
Tour Société Générale, 92987 PARIS LA DEFENSE CEDEX


(iii) With respect to all other notices or communications: as specified in the
Confirmation of each Transaction.


Address for notices or communications to Party B:


Address:   Cinedigm Digital Funding I, LLC
55 Madison Avenue, Suite 300
Morristown, New Jersey 07960
Attention: General Counsel
Facsimile No.: 973-290-0081
Telephone No.: 973-290-0080

 
33

--------------------------------------------------------------------------------

 

E-mail: gloffredo@cinedigm.com


(b)
Process Agent.  For the purpose of Section 13(c) of this Agreement:—



-           Party A appoints as its Process Agent:
SOCIÉTÉ GÉNÉRALE, New York Branch
1221 Avenue of the Americas
New York, NY 10020
Attention: General Counsel’s Office.


-           Party B appoints as its Process Agent: None.


(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement.



(d)
Multibranch Party.  For the purpose of Section 10(b) of this Agreement:



Party A is a Multibranch Party and may enter into a Transaction through its Head
Office and any of its branch Offices worldwide.


Party B is not a Multibranch Party.


(e)
Calculation Agent.  The Calculation Agent is Party A, unless otherwise specified
in a Confirmation in relation to the relevant Transaction.



(f)
Credit Support Document.  With respect to Party A: None. With respect to Party
B: Loan Documents, as defined in the Credit Agreement, and any other credit
support document which the lenders to the Credit Agreement are the beneficiaries
of or may become the beneficiaries of at any time after the date hereof.



(g)
Credit Support Provider.



Credit Support Provider means in relation to Party A, none.


Credit Support Provider means in relation to Party B, Guarantor (as defined in
the Credit Agreement) and each entity (other than Party B or any lender or
agent) which is or hereafter becomes a Party to a Credit Support Document.


(h)
Governing Law; Jurisdiction.  Sections 13(a) and (b) of the Agreement shall be
deleted and replaced with the following:



 
“(a)
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrines).



 
(b)
Jurisdiction.  With respect to any suit, action, or proceedings relating to any
dispute arising out of or connection with this Agreement (“Proceedings”), each
Party irrevocably:



 
(i)
submits to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court located in the Borough of Manhattan in New York
City; and


 
34

--------------------------------------------------------------------------------

 

 
(ii)
waives any objection to which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.”.



(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) of this Agreement will
apply to Transactions for the purposes of this Agreement.



(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.



(k)
Absence of Litigation.  For the purpose of Section 3(e):



“Specified Entity” means in relation to Party A, None


“Specified Entity” means in relation to Party B, None


(l)
No Agency.  The provisions of Section 3(g)



 
will apply to this Agreement with respect to Party A.



 
will apply to this Agreement with respect to Party B.



(m)
Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:



 
(i)
Relationship Between Parties.  Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):—



 
(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other Party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.



 
(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.



 
(3)
Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.


 
35

--------------------------------------------------------------------------------

 

(n)
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.





Part 5


Other Provisions


(a)           Section 3(a) - Basic Representations - is amended to add the
following new sub-section:


(vi)           Eligible Contract Participant.  It is an “eligible contract
participant” defined in the Commodity Exchange Act, as amended.


(vii)           Interest Rate Protection:  With respect to Party B only:


This Agreement constitutes a Secured Hedging Document as defined in the Credit
Agreement. In addition, each Transaction entered into by Party B shall be in
accordance with the provisions of the Credit Agreement relating to derivative
transactions.


(b)
Confirmations.  Any Specified Transaction (other than a repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending
transaction and without regard to the phrase “which is not a Transaction under
this Agreement but” in the definition of Specified Transaction) into which the
parties have entered or may enter and in respect of which confirming evidence
does not expressly exclude the application of this Agreement shall be governed
by this Agreement. Any such confirmation shall be a “Confirmation”, and any such
transaction shall be deemed to constitute a Transaction for the purpose of this
Agreement. In particular, it is agreed that where in terms of standard industry
practice confirmation is by electronic messaging system or SWIFT, such
confirmation shall serve as a Confirmation irrespective of whether reference is
made to this Agreement in such Confirmation.



(c)
Waiver of Trial by Jury.  Each of the parties hereby irrevocably waives any and
all right to a trial by jury with respect to any Proceeding arising out of or
relating to this Agreement or any Transaction.



(d)
Incorporation of the ISDA 2002 Master Agreement Protocol.  The parties agree
that the definitions and provisions contained in Annexes 1 to 18 of the 2002
Master Agreement Protocol published by the International Swaps and Derivative
Association, Inc. on July 15th 2003 are incorporated and apply to this
Agreement.



(e)
Upon the execution of this Agreement, SG Americas Securities LLC (“SGAS”), a
U.S.-registered broker-dealer and an affiliate of Party A, will open an account
on behalf of Party B in order to facilitate compliance with Rule 15a-6 (“Rule
15a-6”) of the Securities Exchange Act of 1934, as amended (the “Act”). SGAS
may, from time to time, act as agent for Party B or for Party A, which is not
registered as a broker or dealer under the Act, solely for purposes of
compliance with Rule 15a-6. Where SGAS is acting as agent in a particular
Transaction: (a) SGAS is doing so only to the extent required by law; (b) SGAS
has no obligations by way of issuance, endorsement,


 
36

--------------------------------------------------------------------------------

 

guarantee or otherwise with respect to the performance of SGAS’s foreign
affiliates; (c) the Confirmation of the Transaction that Party B receives will
state that SGAS has so acted as agent; and (d) SGAS so acting as agent does not
give Party B any rights against SGAS and Party B’s sole counterparty and obligor
on each Transaction entered into pursuant to this Agreement will be Party A.


(f)
Future Agreements.



(i)           Pari Passu.  Party B represents that in the event Party B has
pledged, or at any time hereafter does pledge, collateral as security for any of
its obligations under the Credit Agreement, then Party B’s obligations to Party
A under any Transaction entered into hereunder shall be secured on a pari passu
basis with such obligations under the Credit Agreement.


(ii)           Party B Covenant.  Party B hereby covenants and agrees that Party
B has not and will not enter into any other Secured Hedging Documents with any
other counterparty in which such agreement contains any terms that are
materially more favorable to the terms herein, as reasonably determined by Party
A.


(iii)           Additional Rights of Party A.  Without limiting any term or
provision in this Agreement, Party A and Party B hereby acknowledge and agree
that (i) Party A is on the date hereof a Secured Hedging Counterparty and
Secured Party (each as defined in the Credit Agreement), (ii) this Agreement and
each Transaction entered into from time to time hereunder is and shall be a
Secured Hedging Document (as defined in the Credit Agreement) and (iii) with
respect to each Transaction entered into at a time when Party A is a Lender or
an Affiliate (as defined in the Credit Agreement) of a Lender under the Credit
Agreement, all duties, covenants, obligations, liabilities and indebtedness of
Party B to Party A under this Agreement and each such Transaction shall
constitute Obligations and Secured Hedging Obligations (each as defined under
the Credit Agreement).


(iv)           Each Transaction entered into from time to time hereunder by
Party B shall be in accordance with the provisions of the Credit Agreement
relating to Interest Rate Contracts (as defined in the Credit Agreement).


(g)
Partial Early Termination.  In the event that Party B pays prior to scheduled
maturity (whether upon mandatory repayment, prepayment, acceleration or
otherwise) a portion, but not all, of the Term Loans (as defined in the Credit
Agreement), either Party shall have the right to partially terminate any
Transaction under this Agreement (a “Partial Early Termination”) so that, after
giving effect to such Partial Early Termination hereunder, the Notional Amount
of all Transactions under this Agreement (together with the Notional Amount of
all other Interest Rate Contracts to which Party B is a party) does not exceed
the amount required under Section 7.12 of the Credit Agreement. In the event of
any Partial Early Termination under this paragraph, Party B shall partially
terminate all Interest Rate Contracts on a pro rata basis and otherwise in
compliance with Section 7.12 of the Credit Agreement.



A Partial Early Termination shall have the same effect as though a Termination
Event has occurred hereunder with Party B as sole Affected Party, and with only
such terminated portion of any Transaction being treated for this purpose as an
Affected Transaction. For the avoidance of doubt, the obligations of each Party
to make payments pursuant to this Agreement to the other

 
37

--------------------------------------------------------------------------------

 

party with respect to the terminated portion of any Transaction that would, but
for such Partial Early Termination, occur after the date of such Partial Early
Termination, will cease.


Each of Party A and Party B hereby acknowledges and agrees that a Partial Early
Termination shall not constitute a Termination Event under this Agreement with
respect to the non-terminated portion of the relevant Transaction, and the
occurrence of a Partial Early Termination shall have no effect on the
non-terminated portion of the relevant Transaction, which shall continue in full
force and effect without regard to any such Partial Early Termination.

 
38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.




SOCIÉTÉ GÉNÉRALE
CINEDIGM DIGITAL FUNDING I, LLC
(Party A)
(Party B)
       
By:
/s/ Pascale Moreau
 
By:
 
Name:
Pascale Moreau
 
Name:
 
Title:
Capital Raising & Financing
 
Title:
   
Managing Director
Global Co-Head of Interest Rate &
Forex Derivatives
     






 
39
 
 
